     Case 2:20-cv-01174-MWF-RAO Document 20 Filed 08/24/20 Page 1 of 3 Page ID #:112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                               UNITED STATES DISTRICT COURT
12                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                     WESTERN DIVISION
14 JONATHAN MORRIS,                                   No. CV 20-01174-MWF-RAO
15                  Plaintiff,
                                                      PROTECTIVE ORDER PERTAINING TO
16                         v.                         SENSITIVE SECURITY INFORMATION
                                                      (SSI)
17 CHAD WOLF, ACTING
   SECRETARY, UNITED STATES
18 DEPARTMENT OF HOMELAND
   SECURITY,                                          Honorable Rozella A. Oliver
19
             Defendant.                               United States Magistrate Judge
20
21
22           For the purpose of protecting the privacy of the United States Department of
23     Homeland Security’s employees and applicants against the unreasonable and unprotected
24     disclosure of information pertaining to them and in accordance with the provisions and
25     objectives of the Privacy Act of 1974, 5 U.S.C. § 552a (1976), it is hereby ORDERED
26     pursuant to 5 U.S.C. § 552a(b)(11) and Rule 26(c) of the Federal Rules of Civil
27     Procedure:
28
                                                  1
     Case 2:20-cv-01174-MWF-RAO Document 20 Filed 08/24/20 Page 2 of 3 Page ID #:113




 1           1.      The Privacy Act of 1974 protects “any item, collection, or grouping of
 2     information about an individual that is maintained by an agency.” 5 U.S.C. § 552a(a)(4).
 3            2.    The right of access to discovery materials marked as covered by the Privacy
 4     Act or containing information covered by the Privacy Act shall be limited to the Court
 5     and its employees, Plaintiff, counsel for the parties, and paralegal, secretarial, and
 6     clerical personnel in their employ. Court reporters retained by the parties for purposes of
 7     recording depositions and those who have signed a TSA-approved Non-Disclosure
 8     Agreement may also have access to this information.
 9           3.     Discovery Material encompassed in this Protective Order includes, without
10     limitation, deposition testimony, deposition exhibits, interrogatory responses,
11     admissions, affidavits, declarations, documents produced pursuant to compulsory
12     process or voluntarily in lieu of process, and any other documents or information
13     produced or given to one party by another party or by a third party in connection with
14     discovery in this matter. Information taken from Discovery Material that reveals its
15     substance shall also be considered Discovery Material.
16           4.     All documents subject to this Protective Order shall be marked as follows:
17     “Confidential: Subject to Privacy Act Protective Order in Morris. v. Chad Wolf, CV 20-
18     01174-MWF-RAO.”
19           5.     Documents that are marked as subject to the Privacy Act or, though not
20     marked, contain information protected by the Privacy Act, shall be treated as
21     confidential and shall not be published or made available to the general public in any
22     form (whether in paper or electronic form), but instead shall be filed under seal. Material
23     filed under seal will be available only to the persons enumerated in paragraph two.
24           6.     Plaintiff and Plaintiff’s counsel may use documents protected by the
25     Privacy Act disclosed to them in the course of litigation the above-captioned action
26     (“Litigation”) only for the purposes of plaintiff in the Litigation and not any other
27     purpose. Documents protected by the Privacy Act may not be further disseminated
28     except as described above, including to a jury, except with written permission from TSA.
                                                    2
     Case 2:20-cv-01174-MWF-RAO Document 20 Filed 08/24/20 Page 3 of 3 Page ID #:114




 1            7.      All documents subject to this Protective Order in the possession of Plaintiff
 2     or Plaintiff’s counsel shall be returned to TSA within 60 days of termination of this
 3     litigation, including any appellate proceedings, or shall be certified in writing to TSA to
 4     have been destroyed by Plaintiff or Plaintiff’s counsel.
 5            8.      Nothing in this Protective Order shall preclude any disclosure of documents
 6     subject to this Order to any Judge, Magistrate, or employee of the Court for purposes of
 7     this action.
 8            9.      This Protective Order is without prejudice to the rights of any party to make
 9     any objection to discovery or use of information protected by the Privacy Act, or
10     documents that may contain information protected by the Privacy Act, permitted by the
11     Federal Rules of Civil Procedure, or any statute, regulation, or other authority.
12                                   GOOD CAUSE STATEMENT
13            Good cause exists for the entry of this protective order, because unprotected
14     disclosure of non-party employee disciplinary histories, personnel actions, and other
15     personal information would be an undue burden on Defendant and could result in
16     unnecessary harm to these employees, including embarrassment and invasion of their
17     privacy. See Fed. R. Civ. P. 26(c)(1).
18            Dated this 24th day of August, 2020.
19
20
21
                                                Honorable Rozella A. Oliver
22                                              UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
                                                     3
